STONE, O. J.
The only exception reserved by defendant, as shown by the bill of exceptions, was founded on the refusal of the court to give the written charge requested by defendant.
A man’s house is regarded in law as his castle — his place of refuge. So solicitous is the law in preserving the sanctity and inviolability of one’s house that it has placed about it every safeguard to prevent unwarranted intrusion and the commission of unlawful deeds. As said by Walker, J. in Lee v. State, 92 Ala. 15, “The very circumstance of one being within the precincts of his dwelling, or of his business-house, serves as a warning to deter an assailant from intruding therein.” If an assailant violates the sanctity of another’s dwelling, by following him thereto, and presses upon him, the assailed, being in his own house, is regarded as “at the wall,” and is justified in using such force as is necessary to repel the assailant and to defend himself and family — even to the taking of life.
*92It is a well established principle in tbe criminal jurisprudence of this State, tbat a person, when attacked in bis own bouse, is not required to retreat, nor is it required tbat tbe danger to life or limb shall be real, but be is authorized to act on appearances, when sufficient to create in tbe mind of a reasonable man a just apprehensiop. of imminent danger to life or limb. Lee v. State, 92 Ala. 15; Brinkley v. State, 89 Ala. 34; Jones v. State, 75 Ala. 8; Roberts v. State, 68 Ala. 156. Under this principle tbe court should have given tbe charge requested by defendant.
The only reason urged in support of tbe correctness of tbe court’s ruling upon this charge is tbat tbe charge ignored tbe question of fault on tbe part of tbe defendant in bringing on the difficulty. This jDosition is untenable in tbe present case. Tbe "bill of exceptions recites tbat it-contains all tbe evidence, and there is not a shadow of evidence which tends to show tbat defendant was at fault in bringing-on tbe difficulty. There was not only no such evidence, but all tbe uncontroverted testimony proved tbat Eiley was not only responsible for tbe shooting, but tbat be and bis six companions followed defendant to bis bouse, which was attempted to be transformed into a castle indeed by bolting and fastening all its entrances. We do not understand tbat tbe principle contended for goes to tbe extent of making a charge erroneous because it fails to state defendant’s freedom from fault in bringing on tbe difficulty, when tbe entire testimony disproves such fault. Such a statement would be superfluous.
Eeversed and remanded.